                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              )     No. 3:18-CV-1400
                                      )
           v.                         )     (JUDGE MANNION)
                                      )
Approximately $5,430.00 in            )
United States Currency, and           )
$12,570.45 seized from Community      )
Bank Acct. ending in 6994,            )
                                      )
                 Defendants.          )     (Electronically Filed)

        FIFTH STATUS REPORT OF THE UNITED STATES

     This Status Report is filed as directed by the Court’s Order dated

November 5, 2018. (Doc. 8). The United States and the party of interest

are no longer attempting to resolve this case by way of a plea agreement

and criminal information rather than indictment.

     On September 15, 2020, the Government filed an Indictment

under 3:20-CR-228, charging the owner of the defendant property Kurt

Moran, with 18 U.S.C. § 371, Count 1, 42 U.S.C. § 1320a-7b(b)(1)(B) and

18 U.S.C. § 2, Counts 2 through 12, 21 U.S.C. § 841 and 18 U.S.C. § 2,

Counts 13 through 327, 21 U.S.C. § 841 and 18 U.S.C. § 2, Count 328

and 329, 21 U.S.C. § 856(a)(1) and 18 U.S.C. § 2, Count 330, and 18
U.S.C. § 1347 and 18 U.S.C. § 2, Counts 331 through 423. The

Government filed a Bill of Particulars on September 24, 2020, that lists

the defendant property, approximately $5,430.00 in United States

Currency, and approximately $12,570.45 seized from Community Bank

Acct. ending in 6994, for forfeiture.

     The United States proposes to file another status report no later

than August 5, 2021, to inform the court of the status of criminal

case 3:20-CR-228.



                                Respectfully submitted,

                                BRUCE D. BRANDLER
                                ACTING UNITED STATES ATTORNEY

                          By:   /s/ Sean A. Camoni
                                SEAN A. CAMONI
                                ASSISTANT U.S. ATTORNEY
                                235 N. Washington Ave, Ste. 311
                                Scranton, PA 18503
                                PHONE: 570-348-2800
                                FAX: 570-348-2037
                                sean.a.camoni@usdoj.gov




                                        2
                     CERTIFICATE OF SERVICE

     Pursuant to Standing Order 03-1 and Local Rules 4.2 and 5.7, I

hereby certify that the foregoing document was served through

electronic case filing February 5, 2021.



                               Respectfully submitted,

                               BRUCE D. BRANDLER
                               ACTING UNITED STATES ATTORNEY

                         By:    /s/ Sean A. Camoni
                               SEAN A. CAMONI
                               ASSISTANT U.S. ATTORNEY
                               235 N. Washington Ave, Ste. 311
                               Scranton, PA 18503
                               PHONE: 570-348-2800
                               FAX: 570-348-2037
                               sean.a.camoni@usdoj.gov
